Citation Nr: 0833733	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for left 
lower extremity peripheral neuropathy.  

3.  Entitlement to a rating in excess of 20 percent for right 
lower extremity peripheral neuropathy.  

4.  Entitlement to a rating in excess of 10 percent for right 
upper extremity peripheral neuropathy.  

5.  Entitlement to a rating in excess of 10 percent for left 
upper extremity peripheral neuropathy.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  Among other things, this decision 
granted increased 20 percent ratings for right and left lower 
extremity peripheral neuropathy and established service 
connection with 10 percent ratings for right and left upper 
extremity peripheral neuropathy.  Effective dates were 
assigned from August 30, 2004.  The applicable bilateral 
factors have been applied.

The Board notes that the evidence of record demonstrates 
retinopathy and an erectile disorder related to the veteran's 
service-connected diabetes mellitus.  As these matters have 
not been addressed by an agency of original jurisdiction 
adjudication, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by daily use of insulin and a restricted diet, 
without probative evidence of the need for regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of the 
disorder.

3.  The veteran's service-connected left lower extremity 
peripheral neuropathy is manifested by no more than moderate 
incomplete paralysis.

4.  The veteran's service-connected right lower extremity 
peripheral neuropathy is manifested by no more than moderate 
incomplete paralysis.

5.  The veteran's service-connected right upper extremity 
(major side) peripheral neuropathy is manifested by no more 
than mild incomplete paralysis.

6.  The veteran's service-connected right upper extremity 
(minor side) peripheral neuropathy is manifested by no more 
than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119 Diagnostic Code 7913 
(2007).

2.  The criteria for a rating in excess of 20 percent for 
left lower extremity peripheral neuropathy have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

3.  The criteria for a rating in excess of 20 percent for 
right lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

4.  The criteria for a rating in excess of 10 percent for 
right upper extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8515.

5.  The criteria for a rating in excess of 10 percent for 
left upper extremity peripheral neuropathy have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to claims for increased evaluations, the Board 
notes that at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).
The September 2004 letter in this case informed the veteran 
that he could substantiate his claim with evidence that the 
disability had worsened.  He was informed prior to the final 
RO adjudication of his claims of the applicable rating 
criteria.  A March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work and provided examples of evidence that 
could be submitted to substantiate the claim.  He was 
provided VA examinations in which the impact of the 
disability on daily life was discussed.  The disabilities are 
not solely rated on the basis of specific laboratory findings 
or test results.  Therefore, the Board finds the veteran has 
been provided adequate notice as to his increased rating 
claims.

The Court in Dingess/Hartman also found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.



Increased Rating Claims
Factual Background

The veteran has requested increased evaluations for his 
service-connected diabetes mellitus and associated residuals 
from his service-connected diabetes mellitus.

VA examination in April 2003 included diagnoses of 
uncontrolled type II diabetes mellitus and clinical 
peripheral neuropathy.  It was noted the veteran took 
500 milligrams (mg) of Glucophage daily.  A May 2003 
examination revealed peripheral neuropathy in the lower 
extremities, distally, of a sensory type without motor 
deficit.  There was normal motor function without paresis or 
postural drift in the upper extremities.  A diagnosis of 
peripheral sensory neuropathy in the lower extremities 
manifested by acroparesthesia and loss of Achillean reflexes 
was provided.  

VA outpatient treatment records dated in September 2004 noted 
the veteran had no clubbing, cyanosis, or edema in his 
extremities.  There were also no ulcers or calluses.  
Musculoskeletal examination revealed intact range of motion 
and adequate muscle tone with no deformities.  Neurologic 
examination revealed no gross motor or sensory deficit.  It 
was the examiner's assessment that the veteran had diabetes 
mellitus with marked improvement.  Diet and exercise were 
recommended.  

On VA examination in December 2004 the veteran reported that 
his blood sugar was uncontrolled and that two more 
medications had been added to achieve control.  He denied 
having any ketoacidosis or hypoglycemic reactions.  He also 
denied having any weight gain or loss, but admitted he did 
not strictly follow his diet.  There was no evidence of 
restrictions of daily living activities on account of 
diabetes mellitus.  It was noted treatment included an oral 
hypoglycemic and insulin and that he was seen by a physician 
every three to four months.  There were no vision problems.  
Examination of the skin revealed tinea pedis and 
onychomycosis.  Kidney function tests were within normal 
limits.  A diagnosis of diabetes mellitus, with peripheral 
neuropathy, was provided.  

A December 2004 VA neurological examination noted the veteran 
complained of a strain sensation in his feet and noted dark 
stains, distally, in the lower extremities.  He stated he had 
no side effects from his diabetes mellitus medication.  He 
reported he continued to have pain and numbness in his feet.  
He estimated his pain as five on a ten point scale and 
characterized it as a dull constant sensation.  He also 
described numbness in his hands.  It was noted he owned his 
own liquor store and that he stated he could not sit or stand 
for prolonged periods because of these symptoms.  He was 
independent with regard to all his activities of daily 
living.  The examiner found the veteran's symptoms were 
compatible with peripheral neuropathy in the upper and lower 
extremities.  

Motor examination revealed normal power and tone without 
atrophy.  Sensory examination showed decreased pinprick, 
distally, in the lower extremities with complete loss of 
vibratory perception at the ankle itself.  There were 
hyperpigmented spots in the lower extremities with a positive 
Phalen sign, bilaterally.  Deep tendon reflexes were trace in 
the lower extremities and at the patellar level and absent 
and at the Achillean level.  The examiner noted that the 
veteran had peripheral neuropathy without wasting or atrophy.  
This affected all four extremities.  A diagnosis of diabetic 
peripheral neuropathy of a sensorimotor type, worse than 
previous examination, with involvement of the upper 
extremities, was provided.  

VA treatment records dated in April 2005 revealed no skin 
lesions or skin dryness.  Examination of the extremities 
revealed no clubbing, cyanosis, or edema.  There was no skin 
discoloration, trauma, ulcers, or calluses.  Pedal pulses and 
posterior tibialis were 2/2, bilaterally.  Monofilament 
testing revealed adequate testing, bilaterally.  
Musculoskeletal examination revealed intact range of motion 
testing with adequate muscle tone and no deformities.  
Neurological examination revealed no gross motor or sensory 
deficit.  It was the examiner's opinion that the veteran had 
diabetes mellitus with high glucose levels requiring an 
insulin replacement.  

A September 2005 report noted the veteran's skin revealed no 
lesions or dryness.  Examination of the extremities revealed 
no clubbing, cyanosis, or edema.  There was no skin 
discoloration, trauma, ulcers, or calluses.  Pedal pulses and 
posterior tibialis were 2+, bilaterally.  Musculoskeletal 
examination revealed intact range of motion testing with 
adequate muscle tone and no deformities.  Neurological 
examination revealed no gross motor or sensory deficit.  It 
was the examiner's opinion that the veteran's diabetes 
mellitus was improving.  

The veteran was again seen in December 2005.  At that time, 
he had no skin problems.  A musculoskeletal examination was 
negative for any problems and revealed intact range of motion 
testing with adequate muscle tone and no deformities.  
Neurological examination demonstrated no gross motor or 
sensory deficit.  It was the examiner's assessment that the 
veteran had diabetes mellitus with poor control.  

A March 2006 report noted an examination of the veteran's 
skin revealed no lesions or dryness.  There was no skin 
discoloration, trauma, ulcers, or calluses.  An examination 
of the extremities revealed no clubbing, cyanosis, or edema.  
Pedal pulses and posterior tibialis were 2+, bilaterally.  
Monofilament testing revealed impaired sensation, 
bilaterally.  Musculoskeletal examination revealed limited 
motion on straight leg raise testing, bilaterally.  There was 
also crepitus in the knee, bilaterally.  Muscle tone was 
adequate with no deformities.  Neurological examination 
revealed no gross motor or sensory deficit.  It was the 
examiner's assessment that the veteran had diabetes mellitus, 
which was poorly controlled.  The examiner noted that the 
veteran was compliant with his medications and with his diet 
and that he indicated he was exercising everyday.  It was 
noted that his neuropathy was most probably due to poor 
glycemic control.  The veteran was informed of the importance 
of taking care of his feet.  

During an October 2006 visit, the veteran complained of 
intermittent edema in his ankles.  Examination of the 
extremities revealed no clubbing, cyanosis, or edema.  There 
was no skin discoloration, trauma, ulcers, or calluses.  
Pedal pulses and posterior tibialis were 2/2, bilaterally.  
Musculoskeletal examination revealed intact range of motion 
testing with adequate muscle tone and no deformities.  
Neurological examination revealed no gross motor or sensory 
deficit.  Monofilament testing revealed impaired sensation, 
bilaterally.  Diagnoses of diabetes mellitus, under control, 
with no finding of ankle edema, and stable neuropathy, were 
provided.  

Records dated in March 2007 noted the veteran had scales 
between his toes.  Examination of the extremities revealed no 
clubbing, cyanosis, or edema.  There was no skin 
discoloration, trauma, ulcers, or calluses.  Pedal pulses and 
posterior tibialis were 2/2, bilaterally.  Musculoskeletal 
examination revealed intact range of motion testing with 
adequate muscle tone and no deformities.  Neurological 
examination revealed no gross motor or sensory deficit.  
Diagnoses of diabetes mellitus, stable neuropathy, and tinea 
pedis, were provided.  

VA diabetes mellitus examination in December 2007 noted the 
veteran was taking several medications for his diabetes 
mellitus, including insulin.  There was no evidence of 
episodes of hypoglycemia or ketoacidosis.  It was noted the 
veteran was on a strict diet, but that there were no 
restrictions with regard to ability to perform strenuous 
activities.  There were no symptoms of peripheral vascular 
disease related to the lower extremities.  There was evidence 
of peripheral neuropathy related to his diabetes mellitus 
with symptoms including pain and numbness.  The examiner 
noted the veteran had moderate proliferative diabetic 
retinopathy.  In summary, it was noted that his diabetes 
mellitus had no significant effect on his occupation.  The 
examiner, however, noted that the veteran reported being 
unable to sit or stand for prolonged periods as a result of 
leg pain and numbness.  The effect on his activities of daily 
living included mild impairment with shopping, exercise, 
sports, recreation, and traveling, with no effect on bathing, 
feeding, dressing, toileting, grooming, or driving.  The 
diagnoses included diabetes mellitus with poor control.  Diet 
compliance was advised.

On VA neurological examination in December 2007 the veteran 
reported that his neurological symptoms had worsened over 
time.  He stated that about eight years earlier he began 
experiencing numbness and tingling in his feet which worsened 
with prolonged sitting or standing and improved with 
exercise.  He noted having received a laceration on his third 
toe without awareness of occurrence because he had no feeling 
in the toe.  He also reported having numbness in his hands 
and indicated that he had recently begun having problems with 
his fine motor skills, such as sorting dollar bills.  He 
stated he was taking 500 mg Gabapentin at bedtime with fair 
response to treatment.  

Muscle strength for the upper and lower extremities was 5/5 
with no motor or nerve impairment.  Sensory function 
examination revealed decreased sensation in the upper 
extremities to vibration, pain, and light touch.  Position 
sense was normal.  The nerves affected were the peripheral 
nerves.  With regard to the right lower extremity, vibratory 
sensation was absent and pain and light touch sensation were 
decreased.  Position sense was also absent and the nerves 
affected were the peripheral nerves.  The left lower 
extremity revealed absent vibration sense with decreased pain 
and light touch.  Position sense was absent.  Reflexes were 
absent for the left and right biceps, 1+ for the left and 
right triceps, and absent for the left and right 
brachioradialis.  The left and right knee reflexes were 1+.  
The left and right ankle reflexes were absent, but plantar 
reflexes were normal.  

There was no muscle atrophy present and no abnormal muscle 
tone or bulk.  There were no tremors, tics, or other abnormal 
movements.  It was noted no joint was affected by the nerve 
disorder.  The veteran's gait and balance were described as 
normal.  The examiner noted the veteran owned a liquor store 
and that he had not lost any time from work in the past year.  
A diagnosis of upper and lower peripheral neuropathy, worse 
in the lower extremities, was provided.  A significant impact 
of decreased mobility was noted.  The effects on the 
veteran's activities of daily living were identified as a 
moderate disability with regard to chores, shopping, 
exercise, and sports.  There was a mild impact on recreation, 
traveling, bathing, dressing, and grooming.  The examiner 
stated that compared to the previous peripheral nerve 
examination in December 2004 the veteran's peripheral 
neuropathy had moderately progressed with absent 
proprioception in the lower extremities (all other modalities 
and deep tendon reflexes unchanged) and with sensory 
impairment in the upper extremities (not previously 
described) as well as a loss of the brachioradialis and 
biceps and deep tendon reflexes.  



Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
At 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Diabetes Mellitus

791
3
Diabetes Mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by daily use of insulin and a restricted diet.  There is no 
probative evidence, however, demonstrating the need for 
regulation of activities because of diabetes mellitus, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, or a progressive loss of weight 
and strength because of this disorder.  It is significant to 
note that the veteran is separately compensated for service-
connected disabilities to the upper and lower extremities.  
Therefore, a rating in excess of 20 percent for diabetes 
mellitus is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the disorder may interfere with 
the veteran's employment, the Board finds the interference 
with employment because his service-connected diabetes 
mellitus is not shown to be marked.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against this claim.

Peripheral Neuropathy of the Upper and Lower Extremities

851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion 
of middle finger, cannot make a fist, index 
and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

852
0
Paralysis of:  Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected right and left lower extremity 
peripheral neuropathy are presently manifested by no more 
than moderate incomplete paralysis.  Although the evidence 
shows these disorders are progressively worsening with 
manifest symptoms including pain, numbness, absent vibration 
sense, decreased pain and light touch sensation, and absent 
ankle reflexes, there is no objective evidence of muscle 
atrophy or abnormal muscle tone or bulk.  There were no 
tremors, tics, or other abnormal movements.  The veteran's 
gait and balance were described as normal.  There is no 
evidence of foot dangling or dropping nor weakened knee 
flexion.  Active movement is possible in the muscles below 
the knee.  The December 2007 examiner noted the veteran's 
disorder had moderately progressed with absent proprioception 
in the lower extremities, but described the effects on his 
activities of daily living as no more than moderate.  
Therefore, the Board finds ratings in excess of 20 percent 
for peripheral neuropathy the right and left lower 
extremities are not warranted.

The Board also finds that the veteran's service-connected 
right and left upper extremity peripheral neuropathy are 
manifested by no more than mild incomplete paralysis.  The 
evidence shows the veteran complained of numbness in his 
hands with the onset of problems with fine motor skills and a 
December 2007 examination revealed sensory impairment in the 
upper extremities with a loss of the brachioradialis, biceps, 
and deep tendon reflexes.  There was, however, no evidence of 
muscle atrophy, abnormal muscle tone, tremors, tics, or 
abnormal movements.  Muscle strength for the upper 
extremities was 5/5 with no motor or nerve impairment.  There 
is no evidence of loss of motion in the fingers, atrophy of 
the muscles of the thenar eminence, ape hand, nor weakened 
wrist flexion.  Overall, the Board finds the available 
evidence of record demonstrates no more than mild incomplete 
paralysis to the upper extremities because of diabetes 
mellitus.  Therefore, ratings in excess of 10 percent for 
peripheral neuropathy of the right and left upper extremities 
are not warranted.

There is no evidence of any unusual or exceptional 
circumstances related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the veteran's claims for increased 
ratings.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  

Entitlement to a rating in excess of 20 percent for left 
lower extremity peripheral neuropathy is denied.  

Entitlement to a rating in excess of 20 percent for right 
lower extremity peripheral neuropathy is denied.  

Entitlement to a rating in excess of 10 percent for right 
upper extremity peripheral neuropathy is denied.  

Entitlement to a rating in excess of 10 percent for left 
upper extremity peripheral neuropathy is denied.



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


